Name: Council Regulation (EEC) No 1341/90 of 14 May 1990 fixing the prices applicable to cereals for the 1990/91 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 28 . 5 . 90 Official Journal of the European Communities No L 134 /3 COUNCIL REGULATION (EEC) No 1341 /90 of 14 May 1990 fixing the prices applicable to cereals for the 1990/ 91 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to the Act ofAccession of Spain and Portugal , and in particular Article 89 thereof, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC). No 1340/90 ( 2 ), and in particular Article 3 (5 ) thereof, Having regard to the proposal from the Commission ( 3 ), Having regard to the opinion of the European Parliament (4 ), Having regard to the opinion of the Economic and Social Committee ( 5 ), Whereas the markets and prices policy , based on modern farms , is the main instrument of the common agricultural policy; whereas full advantage cannot be drawn from such a policy unless it is integrated into an overall policy which includes a dynamic social and structural policy and the application of the rules on competition contained in the Treaty; Whereas , in many cases , surpluses can no longer be disposed of on normal terms either inside or outside the Community ; whereas , in order to reduce the cost to the budget of disposing of surpluses on markets of third countries and to encourage greater consumption within the Community , the restrictive price policy should continue to be applied ; whereas , given the further application of the stabilizing mechanism indicated in Article 4b (3 ) of Regulation (EEC) No 2727/ 75 , this aim may be achieved by maintaining for 1990 / 91 the intervention prices for common wheat , barley , rye , maize and sorghum applied during the previous marketing year; Whereas , as part of a quality policy, production of common wheat of higher breadmaking quality and production of rye of breadmaking quality should be supported; whereas, accordingly, the special premiums should be continued for common wheat of breadmaking quality at the same level and should be fixed for rye of breadmaking quality at a reduced level to take account of the ensuing reduction in the intervention price provided for in Article 4b of Regulation (EEC) No 2727/75 ; Whereas in 1986 / 87 the Council began a process of aligning the intervention price of durum wheat on that of common wheat ; whereas , in view of, on the one hand , the present ratio between the prices of those cereals and, on the other , the imbalance recorded on the durum wheat market , it is advisable to pursue that process ; whereas , accordingly , the intervention price of durum wheat should be further reduced; Whereas application of Article 68 of the Act of Accession of Spain and Portugal has meant that prices in Spain differ from the common prices ; whereas , pursuant to Article 70 ( 1 ) of the Act of Accession, Spanish prices should be aligned with common prices each year at the start of the marketing year; whereas the common prices were applied in Spain during the preceding marketing year for all cereals except durum wheat ; whereas the rules for the alignment referred to above give the Spanish intervention price for durum wheat indicated below, HAS ADOPTED THIS REGULATION: Article 1 For the 1990 / 91 marketing year , the prices applicable in the cereals sector shall be as indicated in the Annex hereto . Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply from the beginning of the 1990/ 91 marketing year. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 May 1990 . For the Council The President D. J. O'MALLEY (&gt;) OJ No L 281 , 1 . 11 . 1975 , p. 1 . ( 2 ) See page 1 of this Official Journal , ( 3 ) OJ No C 49 , 28 . 2 . 1990 , p. 3 . ( 4 ) OJ No C 96 , 17 . 4 . 1990 . ( 5 ) OJ No C 112 , 7 . 5 . 1990 , p. 34 . No L 134 /4 Official Journal of the European Communities 28 . 5 . 90 ANNEX ECU/ tonne ECU / tonne COMMON WHEAT Intervention price ( x ) Common target price 174,06 241,08 MAIZE Intervention price Common target price 174,06 219,46 RYE SORGHUM Intervention price Common target price Intervention price ( 2 ) Common target price 165,36 219,46 165,36 219,46 165,36 BARLEY Intervention price Common target price DURUM WHEAT Intervention price :  Community of Ten  Spain Common target price 243,68 219,67 295,99219,46 ( 1 ) The price shall be increased by ECU 3 ,48 /tonne for common wheat of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEG) No 1570/77 . ( 2 ) The price shall be increased by ECU 8 ,44 /tonne for rye of breadmaking quality which meets the specific quality requirements provided for in Regulation (EEC) No 1570/ 77 .